

 
 

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement (the “Agreement”) dated as of the 2nd day of April
2009, by and among Competitive Companies, Inc., a Nevada corporation (the
“Company”), Innovation Capital Management, Inc., a Delaware corporation
(“Innovation”), Innovation Capital Management LLC, a Texas Limited Liability
Company (“Innovation LLC”), DiscoverNet, Inc., a Wisconsin corporation
(“DiscoverNet”) each a “Selling Entity” and collectively the “Selling Entities”
and the shareholders, unit holders and preferred shareholders respectively, of
the Selling Entities named on the signature page of this Agreement
(collectively, the “Shareholders” and each, individually, a “Shareholder”).


WITNESSETH:


WHEREAS, the Shareholders are the holders of all of the issued and outstanding
capital stock, units and preferred shares respectively of the Selling Entities
(the “Selling Entity Shares”);
 
WHEREAS, the Company is acquiring a controlling interest in the Selling
Entities;
 
WHEREAS, the Company is willing to issue 29,075,600 shares of its common stock,
par value $0.001 per share (the “Common Stock”), to the Shareholders in
consideration for all of the Selling Entity Shares; and


WHEREAS, the Company will acquire certain assets and liabilities of the Selling
Entities as additional consideration (the “Additional Consideration”);
 
NOW, THEREFORE, for the mutual consideration set out herein, the parties agree
as follows:
 
1.               Exchange of Shares and Issuance to the Shareholders.
 
(a)  Issuance of Shares by the Company. On and subject to the conditions set
forth in this Agreement, the Company will issue to the Shareholders, in exchange
for 2,907,560 Selling Entity Shares, which represents all of the issued and
outstanding capital stock of the Selling Entities, an aggregate of 29,075,600
shares of Common Stock. The shares of Common Stock will be issued to the
Shareholders in the amounts set forth after their respective names in Schedule I
to this Agreement.


(b)  Transfer of the Selling Entity Shares by the Shareholders. Subject to the
conditions set forth in this Agreement, the Shareholders will transfer to the
Company all of the Selling Entity Shares in exchange for shares of Common
Stock.  Each Shareholder holds the number of Selling Entity Shares set forth
after his or her name in Schedule I to this Agreement.

 
 

--------------------------------------------------------------------------------

 





(c)  Closing. The issuance of the Common Stock to the Shareholders and the
transfer of the Selling Entity Shares to the Company will take place at a
closing (the “Closing”) to be held at the offices of Anslow & Jaclin, LLP, 195
Route 9 South, Suite 204, Manalapan, New Jersey 07726 as soon as possible after
or contemporaneously with the satisfaction or waiver of all of the conditions to
closing set forth in Section 5 of this Agreement (the “Closing Date”).


2.              Representations and Warranties of the Company. The Company
hereby represents, warrants, covenants and agrees as follows:
 
(a)    Organization and Authority.
 
(i)  
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.  The Company does not have any
equity investment or other interest, direct or indirect, in, or any outstanding
loans, advances or guarantees to or on behalf of, any domestic or foreign
corporation, Limited Liability Company, association, partnership, joint venture
or other entity. 



(ii)  
Complete and correct copies of the Company’s certificate of incorporation and
by-laws are available for review on the EDGAR system maintained by the U.S.
Securities and Exchange Commission (the “Commission”).



(iii)  
The Company has full power and authority to carry out the transactions provided
for in this Agreement, and this Agreement constitutes the legal, valid and
binding obligations of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency and other laws
of general application affecting the enforcement of creditor’s rights and except
that any remedies in the nature of equitable relief are in the discretion of the
court.  All necessary action required to be taken by the Company for the
consummation of the transactions contemplated by this Agreement has been taken.



(iv)  
The execution and performance of this Agreement will not constitute a breach of
any agreement, indenture, mortgage, license or other instrument or document to
which the Company is a party or by which its assets and properties are bound,
and will not violate any judgment, decree, order, writ, rule, statute, or
regulation applicable to the Company or its properties.  The execution and
performance of this Agreement will not violate or conflict with any provision of
the certificate of incorporation or by-laws of the Company.


 
 

--------------------------------------------------------------------------------

 





(v)  
The Securities, when issued pursuant to this Agreement, will be duly and validly
authorized and issued, fully paid and non-assessable. The issuance of the
Securities to Shareholders is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), pursuant to an
exemption provided by Section 4(2) and Rule 506 promulgated thereunder.



(vi)  
The authorized capital stock of the Company consists of 500,000,000 shares of
Common Stock, $0.001 par value of which 67,409,910 shares are currently issued
and outstanding and 999,000,000 shares of preferred stock, $0.001 par value of
which 1,495,436 shares are issued.  Except as provided in, contemplated by, or
set forth in this Agreement or the Company SEC Documents (as defined below), the
Company has no outstanding or authorized warrants, options, other rights to
purchase or otherwise acquire capital stock or any other securities of the
Company, preemptive rights, rights of first refusal, registration rights or
related commitments of any nature.  All issued and outstanding shares were
either (i) registered under the Securities Act, or (ii) issued pursuant to valid
exemptions from registration thereunder.



(vii)  
No consent, approval or agreement of any person, party, court, governmental
authority, or entity is required to be obtained by the Company in connection
with the execution and performance by the Company of this Agreement or the
execution and performance by the Company of any agreements, instruments or other
obligations entered into in connection with this Agreement.

 
(b)    SEC Documents.


(i)  
The Company is registered pursuant to Section 12 of the Exchange Act and it is
current with its reporting obligations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  None of the Company’s filings made
pursuant to the Exchange Act (collectively, the “Company SEC Documents”)
contains any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  The
Company SEC Documents, as of their respective dates, complied in all material
respects with the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and are available on the Commission’s
EDGAR system.


 
 

--------------------------------------------------------------------------------

 





(ii)  
The Company SEC Documents include the Company’s audited consolidated financial
statements for the fiscal year ended December 31, 2007 (the “Financial
Statements”), including, in each case, a balance sheet and the related
statements of income, stockholders’ equity and cash flows for the period then
ended, together with the related notes.  The Audited Financial Statements have
been certified by Lawrence Scharfman & Co., CPA P.C. (“LS & Co.”).  The
Financial Statements are in accordance with all books, records and accounts of
the Company, are true, correct and complete and have been prepared in accordance
with GAAP, consistently applied.  LS & Co. is independent as to the Company
under the rules of the Commission pursuant to the Securities Act and is
registered with the PCAOB. The Financial Statements present fairly the financial
position of the Company at the respective balance sheet dates, and fairly
present the results of the Company’s operations, changes in stockholders’ equity
and cash flows for the periods covered.



(iii)  
At the close of business on September 30, 2008 the date of Company’s most recent
Form 10-Q filing, the Company did not have any material liabilities, absolute or
contingent, of the type required to be reflected on balance sheets prepared in
accordance with GAAP which are not fully reflected, reserved against or
disclosed on the September 30, 2008 balance sheet.  The Company has not
guaranteed or assumed or incurred any obligation with respect to any debt or
obligations of any Person, except endorsements made in the ordinary course of
business in connection with the deposit of items for collection.  The Company
does not have any debts, contracts, guaranty, standby, indemnity or hold
harmless commitments, liabilities or obligations of any kind, character or
description, whether accrued, absolute, contingent or otherwise, or due or to
become due except to the extent set forth or noted in the Financial Statements,
and not heretofore paid or discharged.



 
(c)
Absence of Changes.  Since September 30, 2008, except as set forth in the
Company SEC Documents and to the best of Company’s knowledge, there have not
been:



(i)  
any change in the consolidated assets, liabilities, or financial condition of
the Company, except changes in the ordinary course of business which do not and
will not have a material adverse effect on the Company;



(ii)  
any damage, destruction, or loss, whether or not covered by insurance,
materially and adversely affecting the assets or financial condition of the
Company (as conducted and as proposed to be conducted);


 
 

--------------------------------------------------------------------------------

 





(iii)  
any change or amendment to a material contract, charter document or arrangement
not in the ordinary course of business to which the Company is a party other
than contracts which are to be terminated at or prior to the Closing;



(iv)  
any loans made by the Company to any of affiliate of the Company or any of the
Company’s employees, officers, directors, shareholders or any of its affiliates;



(v)  
any declaration or payment of any dividend or other distribution or any
redemption of any capital stock of the Company;



(vi)  
any sale, transfer, or lease of any of the Company’s assets other than in the
ordinary course of business;



(vii)  
any other event or condition of any character which might have a material
adverse effect on the Company;



(viii)  
any satisfaction or discharge of any lien, claim or encumbrance or payment of
any obligation by Company except in the ordinary course of business and that is
not material to the assets or financial condition of the Company; or



(ix)  
any agreement or commitment by the Company to do any of the things described in
this Section 2(c).



(d)  Property.  Except as set forth in the Company SEC Documents, the Company
does not own any real estate and is not a party to any lease agreement.


(e)  Taxes.  The Company has filed all federal, state, county and local income,
excise, franchise, property and other tax, governmental and/or related returns,
forms, or reports, which are due or required to be filed by it prior to the date
hereof, except where the failure to do so would have no material adverse impact
on the Company, and has paid or made adequate provision in the financial
statement included in the Company SEC Documents for the payment of all taxes,
fees, or assessments which have or may become due pursuant to such returns or
pursuant to any assessments received.  The Company is not delinquent or
obligated for any tax, penalty, interest, delinquency or charge.


(f)  Contracts and Commitments.  Except as contemplated under this Agreement or
set forth in the Company SEC Documents, the Company is not a party to any
contract or agreement.

 
 

--------------------------------------------------------------------------------

 





(g)  No Adverse Change.  Since September 30, 2008, there has not been any
Material Adverse Change in the financial condition of the Company.  A Material
Adverse Change shall mean a material adverse change in the business, financial
condition, operations or prospects of a person.


(h)  No Defaults.  The Company is not in violation of its certificate of
incorporation or by-laws or any judgment, decree or order, applicable to it.


(i)  Litigation.  There are no material (i.e., claims which, if adversely
determined based on the amounts claimed, would exceed fifty thousand dollars
($50,000) in the aggregate) claims, actions, suits, proceedings, inquiries,
labor disputes or investigations (whether or not purportedly on behalf of the
Company) pending or, to Company’s knowledge, threatened against the Company or
any of its assets, at law or in equity or by or before any governmental entity
or in arbitration or mediation.


(j)  Compliance with Laws.  The Company, to its knowledge, is in full compliance
with all laws applicable to it (including, without limitation, with respect to
zoning, building, wages, hours, hiring, firing, promotion, equal opportunity,
pension and other benefit, immigration, nondiscrimination, warranties,
advertising or sale of products, trade regulations, anti-trust or control and
foreign exchange or, to the Company’s knowledge, environmental, health and
safety requirements).


(k)  Contracts and Commitments.  The Company is not a party to any contract of
agreement other than agreements that will be terminated at or prior to the
Closing.


(l)  Intellectual Property.  The Company has no intellectual property rights.


(m)  No Broker.  Neither the Company nor any of its agents or employees has
employed or engaged any broker or finder or incurred any liability for any
brokerage fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement.  The Company shall indemnify and hold the
Shareholders harmless against any loss, damage, liability or expense, including
reasonable fees and expenses of counsel, as a result of any brokerage fees,
commissions or finders’ fees which are due as a result of the consummation of
the transaction contemplated by this Agreement.


(n) Reliance by Shareholders.  The representations and warranties set forth in
this Section 2 taken together, do not contain any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein and therein, when taken together, not misleading, and there is
no fact which materially and adversely affects the business, operations or
financial condition of the Company.  Shareholders may rely on the
representations set forth in this Section 2 notwithstanding any investigation it
may have made.

 
 

--------------------------------------------------------------------------------

 





3.              Representations and Warranties of Selling Entities and the
Shareholders. The Selling Entities and Shareholders hereby represent, warrant,
covenant and agree as of the date hereof and as of the Closing Date as follows:


 
(a)    Organization and Authority.
 
(i)  
The Selling Entities are duly organized, validly existing and in good standing
under the laws of their respective states of incorporation.  The Selling
Entities do not have any equity investment or other interest, direct or
indirect, in, or any outstanding loans, advances or guarantees to or on behalf
of, any domestic or foreign corporation, Limited Liability Company, association,
partnership, joint venture or other entity. 



(ii)  
Complete and correct copies of each of Innovation, Innovation LLC and
DiscoverNet’s certificate of incorporation and by-laws are attached hereto.



(iii)  
The Shareholders and Selling Entities have full power and authority to carry out
the transactions provided for in this Agreement, and this Agreement constitutes
the legal, valid and binding obligations of the Shareholders and Selling
Entities, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency and other laws of general application
affecting the enforcement of creditor’s rights and except that any remedies in
the nature of equitable relief are in the discretion of the court.  All
necessary action required to be taken by the Shareholders and Selling Entities
for the consummation of the transactions contemplated by this Agreement have
been taken.



(iv)  
The execution and performance of this Agreement will not constitute a breach of
any agreement, indenture, mortgage, license or other instrument or document to
which the Selling Entities are a party or by which its assets and properties are
bound, and will not violate any judgment, decree, order, writ, rule, statute, or
regulation applicable to the Selling Entities or their properties.  The
execution and performance of this Agreement will not violate or conflict with
any provision of the certificate of incorporation or by-laws of the Selling
Entities.



(v)  
No consent, approval or agreement of any person, party, court, governmental
authority, or entity is required to be obtained by the Shareholders or the
Selling Entities in connection with the execution and performance by the
Shareholders and Selling Entiites of this Agreement or the execution and
performance by the Shareholders and Selling Entities of any agreements,
instruments or other obligations entered into in connection with this Agreement.


 
 

--------------------------------------------------------------------------------

 







4.           Closing Deliveries.
 
(a)  On the Closing Date, the Company shall deliver or cause to be delivered
toeach Shareholder:
 
(i)  a certificate registered in the name of each Shareholder representing the
number of shares of Common Stock, Units, and Preferred Shares respectively set
forth on Schedule I;


(ii) a legal opinion of counsel to the Company acceptable to the Shareholders;
and


(b)  On the Closing Date, each Shareholder shall deliver or cause to be
deliveredto the Company:


(i) the certificate representing such Shareholder’s shares of Selling Entity
Shares, or if the shares were issued in uncertificated form, a written
representation executed by an officer of the Selling Entity  that such
Shareholder was issued the number of shares set forth next to its name on
Schedule I.


 
5.        Conditions to the Obligation of the Shareholders to Close.  The
obligations ofShareholders under this Agreement are subject to the satisfaction
of the followingconditions unless waived by Shareholders:
 
(a) Representations and Warranties.  On the Closing Date, the representations
and warranties of the Company shall be true and correct in all material respects
on and as of the Closing Date with the same force and effect as if made on such
date, and the Company shall have performed all of their respective obligations
required to be performed by them pursuant to this Agreement at or prior to the
Closing Date, and Shareholders shall have received a certificate of the Company
to such effect and as to any other matters set forth in this Agreement.
 
(b) No Material Adverse Change.  No Material Adverse Change in the business or
financial condition of the Company shall have occurred or be threatened since
the date of this Agreement, and no action, suit or proceedings shall be
threatened or pending before any court of governmental agency or authority or
regulatory body seeking to restraint, prohibition or the obtain damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated by this Agreement or that, if adversely decided, has or may have a
Material Adverse Effect.
 
(c) Liabilities. On the Closing Date, the Company’s total liabilities shall not
exceed $350,000.
 
(d) Legal Opinion.  The Shareholders shall have received a legal opinion from
the Company’s legal counsel, acceptable to the Shareholders
 

 
 

--------------------------------------------------------------------------------

 





 
(e)  Elections and Appointments.  On the Closing Date, the Company shall appoint
William H. Gray as Chief Financial Officer of the Company.
 
(f)  Shares Outstanding.  The Company shall have 67,409,910 shares of Common
Stock outstanding without giving effect to the issuances contemplated under this
Agreement.
 


 
6.           Indemnification


(a)  
The Company agrees to indemnify, defend and hold harmless each  Selling Entity,
its Affiliates and, if applicable, their respective directors, officers,
shareholders, employees, attorneys, accountants, agents and representatives and
their heirs, successors and assigns from and against any and all Damages based
upon, arising out of or otherwise in respect of (i) any inaccuracy in or any
breach of any representation or warranty, of the Company contained in this
Agreement, (ii) the failure of the Company to perform or observe fully any
covenant, agreement or provision to be performed or observed by the Company
pursuant to this Agreement, or (iii) any third-party claim arising out of or in
connection with the operation of the Business of the Company on or before the
Closing.



(b)  
The Selling Entities agree to indemnify, defend and hold harmless the Company,
its Affiliates and, if applicable, their respective directors, officers,
shareholders, employees, attorneys, accountants, agents and representatives and
their heirs, successors and assigns from and against any and all Damages based
upon, arising out of or otherwise in respect of (i) any inaccuracy in or any
breach of any representation or warranty, of the Selling Entities contained in
this Agreement, or (ii) the failure of the Selling Entities to perform or
observe fully any covenant, agreement or provision to be performed or observed
by the Selling Entities pursuant to this Agreement.



 
 
7.
Accredited Investor Status. By countersigning this Agreement, each of the
Shareholders, severally and not jointly, represents that such Shareholder is an
accredited investor as such is defined in Regulation D promulgated under the
Securities Act of 1933 as amended, because such Shareholder fits one of the
definitions set forth in Exhibit A attached hereto.

 

 
 

--------------------------------------------------------------------------------

 



 
8.
Notices. Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telecopy, e-mail or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first
occur.  The addresses for such communications shall be:

 
if to the Company:
 
Competitive Companies, Inc.
 
Attn: Chief Executive Officer
 
19206 Huebner Ste. 202
 
San Antonio, TX 78258
 
Tel: (210) 233-8980
 
Fax: (210) 233-8986
 


 
if to the Selling Entities and the Shareholders:
 
Innovation Capital Management, Inc.
 
Attn: William H. Gray
 
19206 Huebner Road, Suite 202
 
San Antonio, TX 78258
 
Tel: (210) 233-8980
 
Fax: (210) 233-8986
 


 
with a copy to (which shall not constitute notice):
 
Anslow & Jaclin LLP
 
Attn: Gregg E. Jaclin, Esq.
 
Gary S. Eaton, Esq.
 
195 Route 9 South, Suite 204
 
Manalapan, NJ 07726
 
Phone: (732) 409-1212
 
Fax: (732) 577-1188
 

 
 

--------------------------------------------------------------------------------

 





 
9.                 Miscellaneous. 
 
 
(a)
This Agreement constitutes the entire agreement between the parties relating to
the subject matter hereof, superseding any and all prior or contemporaneous oral
and prior written agreements, understandings and letters of intent. This
Agreement may not be modified or amended nor may any right be waived except by a
writing which expressly refers to this Agreement, states that it is a
modification, amendment or waiver and is signed by all parties with respect to a
modification or amendment or the party granting the waiver with respect to a
waiver. No course of conduct or dealing and no trade custom or usage shall
modify any provisions of this Agreement.

 
 
(b)
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas without regard to any principles of conflicts of law
applicable to contracts made and to be performed entirely within such
State.  Each of the parties hereby irrevocably consents and agrees that any
legal or equitable action or proceeding arising under or in connection with this
Agreement shall be brought in the federal or state courts located in the State
of Texas, by execution and delivery of this Agreement, irrevocably submits to
and accepts the jurisdiction of said courts, (iii) waives any defense that such
court is not a convenient forum, and (iv) consent to any service of process
method permitted by law.

 
 
(c)
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns.

 
 
(d)   
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same document.  Fax or PDF copies of signatures shall be treated as originals
for all purposes.

 
 
(e)
The various representations, warranties, and covenants set forth in this
Agreement or in any other writing delivered in connection therewith shall
survive the issuance of the Shares.

 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement the
day and year first above written.
 
COMPETITIVE COMPANIES, INC.






By: /S/ William Gray

 


INNOVATION CAPITAL MANAGEMENT, INC.






By: /S/ William Gray






INNOVATION CAPITAL MANAGEMENT LLC






By: /S/ William Gray




DISCOVERNET, INC.






By: /S/ William Gray



 
 

--------------------------------------------------------------------------------

 





Exhibit A


Accredited investors


A Person who meets any one of the following tests is an accredited investor:


 (a)   The Person is an individual who has a net worth, or joint net worth with
the Person’s spouse, of at least $1,000,000.


 (b)   The Person is an individual who had individual income of more than
$200,000 (or $300,000 jointly with the Person’s spouse) for the past two years,
and the Person has a reasonable expectation of having income of at least
$200,000 (or $300,000 jointly with the Person’s spouse) for the current year.


 (c)   The Person is an officer or director of the Company.


 (d)   The Person is a bank as defined in section 3(a)(2) of the Securities Act
or any savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity.


 (e)   The Person is a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934.


 (f)   The Person is an insurance company as defined in section 2(13) of the
Securities Act.                   


 (g)   The Person is an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in section
2(a)(48) of that Act.


 (h)   The Person is a small Business Investment Company licensed by the U.S.
Small Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958.


 (i)   The Person is an employee benefit plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors.


 (j)   The Person is a private business development company as defined in
section 202(a)(22) of the Investment Advisers Act of 1940.

 
 

--------------------------------------------------------------------------------

 





 (k)   The Person is an organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.


 (l)   The Person is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of the Commission under the Securities Act.


 (m)   The Person is an entity in which all of the equity owners are accredited
investors (i.e., all of the equity owners meet one of the tests for an
accredited investor).


 If an individual Person qualifies as an accredited investor, such individual
may purchase the Shares in the name of his or her individual retirement account
(“IRA”).

 
 

--------------------------------------------------------------------------------

 



Exhibit B


Assumed Liabilities


The Company shall assume all circuit liabilities conducive to the ongoing
operation related to its fixed wireless operation.



 
 

--------------------------------------------------------------------------------

 
